Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Status of Claims
Claims 1-3 and 5-15 are pending.  Claims 1-3 and 5-9 are presented for this examination.  Claims 10-15 are withdrawn.   Claim 1 is amended.  Claim 4 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Status of Previous Rejections
103 art rejections over Bae, Shimatzu’114, Okubo and Lee are withdrawn from previous office action of 04/22/2021 in view of amendment of claim 1.
103 art rejection over Shimatzu is maintained.
Claim Objection
Instant claim 1 line 4 “BVV” appears to be a typo which was not previously presented.  Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimatzu (JPH0841542A) and evidenced by admitted prior art.
As for claims 1-2, Shimatzu discloses a non-oriented electrical steel sheet having superior magnetism.  The steel sheet has broad ranges of elemental compositions all overlapping compositions ranges as illustrated in Table 1 below. (Abstract)
Table 1
Element
Applicant
(weight %)
Shimatzu et al.
(weight %)
Overlap
(weight %)
Si
2-4
<=2
2
Al
<=1.5
<=1
<=1
Mn
<=1.5
<=1.5
<=1.5
Cr
0.01-0.5
<=0.3
0.01-0.3
                  V
0.008-0.015
<=0.01
0.008-0.01
C
<=0.015
<=0.005
<=0.005
                  N
<=0.015
<=0.004
<=0.004


In addition,  Shimatzu discloses Inventive Example 1 (Table 1 of paragraph [0018]) has following elemental compositions Cr, V, C and N all within presently claimed ranges as illustrated in Table 2 below.  Consequently, instant claimed Equation 1 and 2 would be satisfied using C and N and V amount from Inventive Example 1.
Table 2
Element
Applicant
(weight %)
Shimatzu et al.
(weight %)
Inventive Example (Table 2)
Within
(weight %)
Si
2-4
0.3

Al
<=1.5
0.005
0.005
Mn
<=1.5
0.15
0.15
Cr
0.01-0.5
0.01
0.01
                  V
0.008-0.015
0.0088
0.0088
C
<=0.015
0.002
0.002
                  N
<=0.015
0.0021
0.0021
            C+N
0.004-0.022
0.0041
0.0041


It is noted Shimatzu’s Inventive Example 1 does not disclose Si within 2-4% as claimed.
However, Shimatzu discloses broad range of Si <=2% which overlaps instant claimed Si range.  Silicon is a well-known element for reducing iron loss as evidenced by applicant’s admitted prior art (Instant PGPUB paragraph [0007]). 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to increase Si to 2%, in the non-oriented steel sheet of Shimatz for reducing iron loss.
Regarding instant claim 1 amended wherein clause, it is a resulting effect of contents of Cr, V, C and N all within claimed ranges.  In view of Inventive Example 1 having Cr, V, C and N all within claimed ranges as illustrated in Table 2 above, instant amended wherein clause would be expected absent evidence of the contrary. 
As for claim 3, the fact Shimazu discloses same Inventive Example 1 has Cu=0.01 and B =0.0004 satisfy instant claimed wherein clause.
As for claims 5-8, they are structure and property limitations due to combination of steel sheet compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, Since the steel sheet product of Shimazu has compositions that meet the instant application composition and is made from a similar process steps by heating a slab, hot rolling, annealing the hot rolled steel sheet, cold rolling and final annealing and overlapping process parameters as required by instant application, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Shimazu.    See MPEP 2112.01 I.
As for claim 9, Shimazu’s Table 3 (paragraph [0022]) discloses B50 is 1.78-1.784 T for all three inventive examples. 
Response to Argument
	In response to argument 06/21/2021 that none of the applied reference disclose a steel sheet that satisfied all the components and ranges set out in claim 1, argument is moot since Bae, Shimatzu’114, Okubo and Lee are all withdrawn in view of argument.   Second, had applied reference disclose a steel sheet that satisfied all the components and ranges set out in claim 1, it would have been 102 anticipatory rejection.
	In response to argument that applied reference do not disclose any example that comprise proper amount of Cr, V,C and N all at the same time, argument is not persuasive because Shimatzu reference Inventive Example 1 (Table 1 of Page 4 paragraph [0018]) discloses Cr, V, C and N range all within presently claimed ranges of instant claim 1 at the same time.  Hence, instant claimed {113}<uvw> at 35% or more is expected.   That is, applicant fails to demonstrate closest prior art Shimatzu Inventive Example 1 not having amended {113}<uvw> at 35% or more.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733 
04/